El Juez Asociado Sr. del Toro,
emitió la opinión del tribunal.
La demandada Sucesión de Manuel Juncos Solís, com-puesta de su bija natural Perfecta Juncos, solicita la deses-timación del recurso de apelación interpuesto por el deman-dante Daniel Buonomo López, porque el escrito interponién-dola no se notificó a Laura López y a sus hijos, partes nece-sarias en el pleito,- porque el apelante ha sido negligente en la tramitación del recurso, y porque la apelación es frí-vola.
De los documentos archivados en- esta Corte Suprema por la parte apelada aparece que Daniel Buonomo López entabló una demanda en la Corte de Distrito de Humacao contra la Sucesión de Manuel Juncos, compuesta de su hija natural Perfecta Juncos, en reivindicación de dos fincas rústicas.. Emplazada dicha sucesión contestó la demanda y además con-trademandó al dicho Buonomo y a la Sucesión de Juan Juncos Solís, compuesta de su viuda Laura López y de sus hijos, alegando que las fincas descritas en la demanda fueron ad-quiridas por el causante de la demandada y contrademan-dante Perfecta Juncos por adjudicación héchale en cierto pleito seguido por él contra la dicha Sucesión de Juan Juncos Solís, y que, eso no obstante, Laura López, fraudulentamente y en confabulación con el demandante Buonomo, se hizo ad-judicar en las operaciones testamentarias de Juan Juncos Solís las dichas fincas, vendiéndolas luego al repetido Buo-nomo, logrando éste que las adjudicaciones y los traspasos .se inscribieran en el registro de la propiedad. La Sucesión d.e Juan Juncos Solís fué emplazada'y como no compareciera, 'se anotó su rebeldía. Celebrada la vista, la corte declaró sin lugar la demanda y con lugar la contrademanda orde-nando en su consecuencia que se cancelaran las inscripciones que figuraban en el registro a favor de Laura López y de Buonomo en relación con las fincas indicadas. Buonomo ape-ló y no notificó su escrito a la Sucesión de Juan Juncos So-lís. T la Sucesión de Manuel Juncos Solís, solicita ahora, *275por tal motivo entre otros, como liemos dicho, la desestima-ción del recurso.
De acuerdo con la ley — artículo 296 del Código de Enjui-ciamiento Civil — el escrito de apelación debe notificarse a la parte contraria o a su ahogado.- Parte contraria, de acuerdo con la jurisprudencia, (véase el caso de Ninlliat v. Suriñach, 25 D. P. R. 548, 551, y los en él citados), quiere decir aque-lla que pueda ser afectada por una revocación o modifica-ción de la sentencia y en este caso concreto no se ha demos-trado en qué forma pudiera afectar a la Sucesión de Juana Solís la revocación ó la modificación de la sentencia. Por ésta se anularon los traspasos hechos por Laura López a Buonomo, traspasos que, según declaró probado la corte de de distrito, “se llevaron a efecto en abierta confabulación y con el propósito de perjudicar a los legítimos herederos de Manuel Juncos Solís, verdaderos dueños de las fincas descri-tas”. Si se confirma la sentencia, el estado de cosas será el mismo que si el recurso de apelación no hubiera sido in-terpuesto. T si se revoca o modifica en el sentido de decla-rar con lugar la reivindicación, nada ganará Laura López, pues la finca pasará al poder del comprador Buonomo. Sólo puede reconocerse en ella un interés moral en la revocación de la sentencia o sea el de borrar el pronunciamiento rela-tivo al traspaso fraudulento hecho a Buonomo, y se ha re-suelto que tal interés no es bastante para establecer una ape-lación. Véase el caso de Freire v. Quintero, 23 D. P. R. 128.
En cuanto a la negligencia de la parte apelante en la tramitación del recurso, no se ha demostrado que exista. Si bien los autos no se han archivado dentro del término de noventa días, es lo cierto que se está tramitando la aproba-ción de la exposición del caso de acuerdo con prórrogas con-cedidas por la corte a quo.
Tampoco se ha demostrado que la apelación sea frívola. La parte apelada se limita a alegar que lo es, sin exponer razón alguna en pro de su afirmación. Además, aunque se han traído copias certificadas de las alegaciones y de docu-*276mentos, no existe ante nosotros nna relación completa del caso tal como se vio en la corte de distrito.
Por virtud de todo lo expuesto, debe declararse no haber lugar a la desestimación del recurso.
No ha lugar a la desestimación. del recurso.
Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, Aldrey y Hutcbison.